ORDER

PER CURIAM.
Movant Anthony Ray Chakur (“Cha-kur”) appeals from the decision of the Circuit Court of Jefferson County, the Honorable Dennis Kehm presiding, after the court denied Chakur’s Rule 24.035 motion after an evidentiary hearing. Chakur had previously pled guilty to two charges of Second Degree Statutory Rape, in violation of Section 566.034 RSMo. (2000).
Chakur brings one claim of error, and argues that the circuit court clearly erred in denying his Rule 24.035 motion because his trial counsel incorrectly informed him that if he pled guilty to the Jefferson County charges, his sentence for these charges would run concurrently with the sentence for separate charges pending in St. Louis County. However, Judge Kehm rejected the plea agreement and, after giving Chakur the opportunity to withdraw his guilty plea, sentenced him to two five-year sentences (to run concurrently with each other) that would run consecutively to the sentence imposed in St. Louis County. Chakur argues that if had known this would happen, he would not have pled guilty to the Jefferson County charges.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).